There appear two file marks on the statement of facts in this case, one of date June 26, 1928, which was called to our attention and considered by us in writing originally, when we held such statement of facts filed too late. It is now certified by the clerk of the trial court that the correct date of such filing, to-wit: June 23, 1928, appears on the opposite side of said document, *Page 222 
and a satisfactory showing explaining the two contradictory entries leads us to conclude that said statement of facts was filed in the court below on June 23rd and should therefore be considered. However we find nothing in same in any way calculated to lead to a different conclusion than the one originally expressed. The facts are practically identical with those in the bills of exception which we fully discussed and set out in our original opinion.
Appellant again insists that the going of the officer to where appellant was, on the occasion in question, and the fact that the officer asked appellant what he had in his suit case, constituted the beginning of an unlawful search, and that therefore the answer of appellant that he had tequila therein constituted evidence obtained by the officer in consequence of an unlawful search, and that the testimony of such statement and the consequent opening of the suit case by appellant and the exhibition of its contents to the officer, — should all be rejected. McCoppy v. State, 9 S.W. Rep. 2d 741, is the only authority cited. We perceive no analogy between that case and the one before us. In the opinion in said case it seems claimed that the search of a car was without probable cause, but upon consent. It is further stated that after the search of the car had begun the appellant therein said "Go ahead and search," and it is stated by this court that same would hardly be held to give legal consent. We are unable to reach any conclusion by any process of reasoning that the facts are at all similar or that the same conclusion should apply in that case and this.
In the case before us the officer merely walked down to where the accused was and asked him what he had in his suit case, and the latter answered tequila. This court has no disposition to hold that when an officer or other person, without search warrant, starts to go to a car or premises or person of another, or of anyone suspected of having in his possession intoxicating liquor, or other evidence of crime, that an unlawful search has begun; nor would sound sense or reason support the proposition that one asked what, if anything, he had in his car, his house, or in his suit case, who, without compulsion or threats, voluntarily replies, — that such answer should be rejected for the reason that it is evidence unlawfully obtained.
Being unable to agree with appellant's contentions, the motion for rehearing will be overruled.
Overruled. *Page 223